DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.
 Claims 1, 4, 7 and 10 are amended.
Claims 15 and 16 are new.
Claims 1-16 are pending in the current application.
Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. Applicant’s arguments are directed toward amended claim limitations regarding “the first portion including a substantially straight portion” added to independent claims 1 and 7.  The examiner notes that the term substantially straight portion is a relative term.  Additionally the term “portion” defines no specific length or direction and the examiner notes that any two points define a portion.  While figures 2a and 2c of Keuning show an exaggerated curvature of plate 14 due to hydraulic actuators 11 and 12, at lesser degrees of deflection the portion from hinge 13 to first contact with support 15 is substantially straight. All new limitations are specifically addressed in this office action.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 5-9 and 11-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a substantially straight portion” in claims 1 and 7 is a relative term which renders the claims indefinite. The term “substantially straight portion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 1 and 7 recite the limitation “the straight portion” in lines 4 and 6 respectively.  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keuning, US 20150136010. Keuning discloses a ship body (2), and a trim tab (14) comprising a first portion (10) configured to be swingably mounted (13) to a rear portion (8) of the ship body, the first portion having a substantially straight portion (the examiner considers the portion from the hinge 13 of Keuning to the first point of contact with support 15 (at vertical portion) to be substantially straight), and a second portion extending from the first portion (10) and configured to curve in a swing direction away from the ship body (See Figs 2a-2c), and having a predetermined curvature radius (See paragraph [0048] which explains that piston-cylinder arrangement can not only be used to change the shape of the flexible plate, but also be used to change the position of the plate without changing its shape). The examiner considers the arrangement of Fig. 2c as meeting the limitations of claims 2, 3, 8 and 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Keuning in view of White, US 3602178.  Keuning discloses the invention set forth above, but does not disclose a reinforcing rib on at least one of the first portion and the second portion, the rib conforming to the shape of the outer surface. White discloses a reinforcing rib extending along the outer surface of a trim tab.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trim tab of Keuning by using reinforcing ribs to along the outer surface of the trim tab to stiffen the tab and limit deflections due to water pressure.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Keuning.  Keuning discloses the invention set forth above, but does not disclose wherein the front end of the first portion is curved.  Such changes in shape are considered minor alterations within the skills and abilities of an artisan (See MPEP 2144.04(IV)(B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trim tab of Keuning by adding a curvature to the forward portion of the trim tab.  The motivation for doing so would be to allow the hinge location of the trim tab to be moved up on the transom to provide flexibility in the location where the trim tab hinge is fastened, while still providing continuity of water flow at the juncture of the hull bottom and transom.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Keuning in view of Gai, US Pub. No 20130312651.  Keuning discloses the invention set forth above, but does not disclose an actuator angled inwardly from the attachment at the ship body to the swing axis of the trim tab.  Gai discloses the same (See Fig. 3a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trim tab of Keuning by angling the actuator as disclosed by Gai, to allow orientation of the tab and actuator to conform to the shape of the transom.  Doing so optimizes the performance of the boat since the trim tab closely aligns with the transom shape improving water flow over the surfaces.
Allowable Subject Matter
Claims 4 and 10 are allowable.
Claims 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art discloses a trim tab comprised of first and second portions, the second portion configured to curve in a swing direction away from the ship body and having a predetermine curvature radius.  While trim tabs of such configurations as described in the prior art may deflect into three-dimensional concave shape (a bowl shape) during use due to applied pressures of the actuators and water flow across the plate.  Such curvature or shape is not predetermined and is only a possible result of operation conditions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617